ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 1/15/21 under 37 CFR 1.116, in reply to the final rejection, has been considered but is not deemed to place the application in condition for allowance and will not be entered because, minimally, the proposed amendment introduces new limitations that have not been previously considered and would require further search and consideration.

	If the amendment were entered, the claims would recite new limitations that have not been previously considered. For example, claim 1 would recite administration of an anti-CD25 antibody within 1 day prior or after administration of the immunogenic therapeutic protein. Further, claim 8 limits the antibody to a biosimilar, which is a species not previously examined. Further, claim 8 does not further limit the base claim, since the biosimilar is not found in the Markush grouping of claim 1, which would raise a new issue under 35 USC 112(d). Further, claim 18 adds new limitations regarding the apparent half-life of the antibody or antigen binding fragment thereof. Additionally, the new limitations raise new issues under 35 U.S.C. 112.  It is noted that Applicant did not file an AFCP program request with this response.
	The rejections of record are maintained as previously set forth because the arguments thereto are addressed to the un-entered amendment.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/3/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645